Application for oral argument was made in this cause under the rules, but by inadvertence the opinion was written and filed, overlooking the application. When this was called to the attention of the court, the opinion was withdrawn, cause set, and orally argued.
The court has gone into the case in the light of the oral argument, and adheres to the original opinion filed herein.
It is the order of the court that the original opinion in this cause be refiled, as the opinion of the court.
MASON, V. C. J., and HARRISON, PHELPS, LESTER, HUNT, CLARK, RILEY, and HEFNER, JJ., concur.